DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose A controller circuit for a photovoltaic (PV) module, the
controller circuit comprising: a receiver circuit; configured to receive a first signal from a transmitter circuit and to change a second signal from a first state to a second state responsive the first signal;  and a mode control and power conversion circuit; configured to: receive a direct current (DC) voltage from a string of PV cells; receive the second signal from the receiver circuit; and switch from a first mode to a second mode responsive to the second signal being in the second state, wherein in the second mode the mode control and power conversion circuit is configured to convert the DC voltage to a standby voltage and to provide the standby voltage to DC power lines, the standby voltage being less than an operating voltage provided by the mode control and power conversion circuit In the first mode.  
		Claim 15 is allowable over the prior art of record, because the prior art of record does not disclose providing an operating voltage by a mode control and power conversion circuit of a controller circuit in a first mode; receiving a first signal at a receiver circuit of the controller circuit for the PV module, the first signal received from a 
	Claims 14 and 21 were previously indicated to be allowable.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836